Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered May 9, 1989, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in vacating his prior plea of guilty upon the People’s application. By subsequently pleading guilty, the defendant effectively waived his right to appellate review of this issue (see, People v Boyce, 150 AD2d 471; People v Guerrero, 140 AD2d 456). Moreover, we do not choose to exercise our interest of justice jurisdiction because the defendant negotiated an extremely favorable plea agreement that substantially reduced his sentencing exposure. The court also conducted a detailed inquiry to ensure that the defendant understood his plea was conditioned upon his admitting that he was a predicate felon. The defendant made a voluntary and knowing waiver of his right to controvert the predicate felony statement. Accordingly, the interest of justice would not be served by vacating the plea and reinstating the original plea of guilty. Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.